ATTORNEYGENERALOF'I'EXAS
                                                GREG         ABBOTT




                                                       June 82005



Mr. Terry Julian                                               Opinion No. GA-0329
Executive Director
Texas Commission on Jail Standards                             Re: A sheriffs authority to deduct costs incurred
Post Office Box 12985                                          for damage to jail property from the commissary
Austin, Texas 78711                                            account of a prisoner found to be liable for the
                                                               damage (RQ-0300-GA)

Dear Mr. Julian:

         On behalf of the Texas Commission on Jail Standards (the “Commission”), you ask about
a sheriffs authority to deduct costs incurred for damage to jail property from the commissary
account of a prisoner’ found to be liable for the damage.*

        Many county jails maintain in the name of jail prisoners “commissary accounts”3 that
prisoners draw on to purchase items from a jail commissary, which may be established under Local
Government Codesection351.0415,seeT~~.Loc.G0~’~C0~~ANN.                3 351.0415(a) (VemonSupp.
2004-05) (commissary operation by sheriff). Statutory law refers to these accounts as “trust
accounts.” See TEX. CIV. PRAC. & REM. CODE ANN. 0 14.006(e) (Vernon 2002) (permitting a jail,
on the authority of a court order, to withdraw funds from a prisoner’s “trust account” to pay court


            ““Prisoner’ means a person confined in a county jail.” TEX. GOV’T CODE ANN. 5 5 11.001(7) (Vernon 2004)
 (defining terms for the Commission on Jail Standards). By contrast, “inmate” is defined to mean “a person arrested for,
 charged with, or convicted of a criminal offense of this state or another state of the United States and confmed in a county
jail, a municipal jail, or a correctional facility operated by a county, a municipality,         or a private vendor.” Id. 0
 5 ll.OOl(6). In the request letter you refer to county jail “inmates,” see Request Letter, infiu note 2, who by defmition
are prisoners. Thus, we use the term prisoner in this opinion. But see Act of May 29,2005,79th          Leg., R.S., H.B. 2120,
 5 3 1 (to be codified at TEX. Lot. GOV’T CODE ANN. 6 35 1.0415) (amending section 35 1.04 15 by replacing the term
“prisoners” with “inmates”) (pending final action by the Governor).

            *See Letter from Mr. Terry Julian, Executive Director, Texas Commission on Jail Standards, to Honorable Greg
Abbott, Texas Attorney General (Dec. 10,2004) (on tile with Opinion Committee, also available at http://www.oag
.state.tx.us) [hereinafter Request Letter].

          3See, e.g., Molina v. State, 998 S.W.2d 302, 303 (Tex. App.-El Paso 1999, no pet.) (from an appeal of the
setting of an appeal bond, court noted that appellant prisoner had the limited assets of ten dollars deposited in his
“commissary account at the Ward County Jail”) (emphasis added); Lee v. State, No. Ol-96-00498-CR,           1999WL 164446,
at *l (Tex. App.-Houston    [ 1st Dist.] March 25, 1999, pet. ref d) (not designated for publication) (courtrecord on appeal
indicated that a prisoner attempted “to set up a drug deal _ . . [to] get some money for her jail commissary account”)
(emphasis added).
Mr. Terry Julian - Page 2                                 (GA-0329)




costs). This office has explained that these trust accounts are in some respects similar to bank
accounts and that “officials with the duty to operate a countyjail impliedly contract with the inmates
that the jail will repay the unused balance of their accounts on their release.” See Tex. Att’y Gen.
Op. No. JM-398 (1985) at 3. The Commission has promulgated rules that require the sheriff or
operator of a jail to maintain records of, among other things, receipts and expenditures of prisoner
trust accounts. See 37 TEX. ADMIN. CODE 4 269.1(L) (2005) (Public Safety and Corrections).

          Prisoner accounts, however, are not intended as substitutes for savings accounts at a financial
institution. See Hatfield v. Scott, 306 F.3d 223, 224 (5th Cir. 2002). Rather, they are intended to
facilitate an inmate’s financial transactions in a penal setting, typically purchases of incidental items
from the institution’s commissary. See id. And while the law respects a prisoner’s property interest
in that prisoner’s trust account, seeBrewerv. Collins, 857 S.W.2d 819,823 (Tex. App.-Houston [ 1st
Dist.] 1993, no writ), restrictions and limitations on that property interest are proper, see Mahers v.
Halford, 76 F.3d 951,954 (8th Cir. 1996).

         You inform us that the Commission has received inquiries from jails regarding their authority
to discipline a prisoner who causes damage to jail property by withdrawing funds from the prisoner’s
commissary account after a due process hearing establishing the prisoner’s liability. See Request
Letter, supra note 2. Such procedures have been recognized generally as a constitutional exercise
of a penal institution’s disciplinary authority, provided a prisoner is afforded the process due in a
penal setting. See, e.g., Campbell v. Miller, 787 F.2d 2 17,223-25 (7th Cir.), cert. denied, 479 U.S.
1019 (1 986);4 Ruley v. Nev. Bd. of Comm ‘rs, 628 F. Supp. 108,112 (D. Nev. 1986); Jones v. Clark,
607 F. Supp. 251,254 (E.D. Pa. 1984). In fact, the Texas Legislature has prescribed a method by
which the Texas Department of Criminal Justice, the administrative agency for state prisons, may
withdraw funds from an inmate’s trust account in a manner analogous to the practice advocated here
by county jails. See TEX. GOV’T CODEANN. $500.002 (Vernon 2004); see also Covarrubias v. Tex.
Dep’t of Criminal Justice, 52 S.W.3d 3 18,325 (Tex. App.-Corpus Christi 2001, no pet.) (holding
that section 500.002 satisfies constitutional due process concerns). Nevertheless, the Commission
has responded to the counties’ inquiries that only Local Government Code section 351.0415
specifically addresses a sheriffs duties with respect to commissary accounts and that provision
neither expressly nor impliedly authorizes a sheriff to take such action. See Request Letter, supra
note 2.

        Section 351.0415, however, addresses only commissary operations and not prisoner trust
accounts. It provides that the “sheriff of a county may operate, or contract with another person to
operate, a commissary for the use of the prisoners committed to the county jail.” TEX. LOC. GOV’T



        4The Campbell court explained     the propriety of this disciplinary   action:

                    It is truly too much to require correctional officials to seek a criminal restitution order or a
        civil tort judgment before they may restrict an inmate’s use of his commissary account until he makes
        good the damage he caused to prison property. Such a requirement would delay implementation              of,
        and hence, impair the efficacy of prison disciplinary measures.

Campbell, 787 F.2d at 224.
Mr. Terry Julian - Page 3                        (GA-0329)




CODE ANN. 5 35 1.0415(a) (Vernon      Supp. 2004-05). The sheriff has the exclusive control of
commissary funds and is required to “maintain commissary accounts showing the amount of
proceeds from the commissary operation and the amount and purpose of disbursements made from
the proceeds.” Id. $35 1.0415(b) (emphasis added). And the sheriff is permitted to use commissary
proceeds to run the commissary and also to purchase and fund various things for the prisoners’
benefit. See id. 0 35 1.0415(c). But the sheriffs authority to manage commissary proceeds is
not relevant to the sheriffs authority to deduct money from prisoner commissary accounts.
Consequently, we must look to other law to answer your question.

         In this respect, we return to some basic principles and note that the “legislature is not required
to set forth in detail every specific power” an officer has to perform the officer’s functions. See Fort
Bend County WreckerAss’n v. Wright, 39 S.W.3d421,425 (Tex. App.-Houston [ 1st District] 2001,
no pet.) (citation omitted).       “When a grant of power is given by a statute, the statute must
be construed to include the reasonable authority necessary to attain the end result.” Id. (citation
omitted). Thus, a sheriff may make reasonable rules to aid in executing the power and authority
given that office, even if it is not expressly delineated by statute. See id. To that end, “[slheriffs
have the ‘authority to define objectives and choose the means of achieving them”’ Id. at 426
(citation omitted).

        Here, the “sheriff of each county is the keeper of the county jail” and “shall . . . exercise
supervision and control over” it. TEX. Lot. GOV’T CODE ANN. $ 351.041 (Vernon 1991). This
office has construed section 35 1.041 to give a county sheriff “the discretion to make any reasonable
rules relative to supervision of prisoners and the operation of the jail.” Tex. Att’y Gen. Op. No.
JM-I 098 (1989) at 3. This discretion is broad, and the extent of it is limited only by the laws of the
land and, specifically, Local Government Code section 35 1.002, which requires each county jail to
comply with the minimum standards, rules, and procedures established by the Commission, see TEX.
Lot. GOV’T CODEANN. 5 35 1.002 (Vernon 1999); see also TEX. GOV’T CODEANN. $5 11.009(a)(2)
(Vernon 2004) (requiring the Commission to “adopt reasonable rules and procedures establishing
minimum standards for the custody, care, and treatment of prisoners”). Thus, a sheriff would have
the authority to establish rules and procedures for withdrawing money from a prisoner’s commissary
account so long as such rules and procedures are necessarily implied from the powers granted the
sheriff and do not conflict with United States or Texas constitutional protections or Commission
rules.

          In this admonition, we find nothing that would bar a sheriff from withdrawing funds from
a prisoner’s commissary account for actual damages the prisoner causes while incarcerated after an
institutional due process hearing establishing the prisoner’s liability. Indeed, as keeper of the county
jail the sheriff is incontrovertibly    charged with preserving internal order and discipline and
maintaining institutional security. And given that the courts consider these restitution hearings to
be disciplinary actions that do not defy constitutional principles, see supra, p. 2, then it follows that
the sheriff necessarily has the discretion to adopt such a disciplinary policy to carry out the duties
of that office unless and until the Commission preempts this inherent disciplinary power with a rule
that governs or prohibits such procedures, see TEX. Lot. GOV’T CODE ANN. $ 35 1.002 (Vernon
 1999).
Mr. Terry Julian - Page 4                      (GA-0329)




          But we temper this conclusion by noting that the Commission has prescribed rules and
procedures for meting out prisoner discipline. See 37 TEX. ADMIN. CODE 3 283.1 (2005) (Public
Safety and Corrections) (Inmate Discipline Plan). Commission rule, section 283.1 requires a sheriff
to “develop and implement a written disciplinary plan, approved by the Commission, governing
inmate conduct.” Id. This disciplinary plan must outline the offenses that constitute major and
minor infractions and possible sanctions for such infractions, and the plan must accompany all the
institution’s rules and regulations, which must be made available to prisoners. See id. 0 283.2. The
county jail must receive and retain written acknowledgment       from each prisoner that the rules
have been explained to him. See id. And in all disciplinary cases county jails must adhere to the
Commission’s disciplinary due process requirements, which provide for, among other things, a
prisoner’s right to a hearing before an impartial board or officer, notice of the charges, and an
appeals process. See id. fj 283.1(3).

         Commission rules, furthermore, outline permissible sanctions for “minor infractions,” or
violations of rules and regulations that do not represent serious offenses against persons and do not
pose a serious threat to institutional order and safety. Id. 0 283.1(l). The rule limits sanctions for
these minor infractions to certain actions like ordering counseling or verbal and written reprimands;
it does not include the sanction of ordering restitution. See id. By contrast, the Commission rule is
more deferential to a sheriff for creating sanctions addressing “major infractions,” or violations of
rules and regulations that constitute serious offenses against persons and property and pose a serious
threat to institutional order and safety. Id. 5 283.1(2). Sanctions for major infractions may include
but are not limited to loss of good time credit, loss of privileges, removal from work details or
programs, and disciplinary separation. See id. Permissible sanctions for major infractions are,
however, limited by the Commission, which has prohibited certain sanctions like corporal
punishment or use of a violent cell. See id. 9 283.1(4). But ordering restitution to be withdrawn
from a prisoner’s commissary account is not prohibited. See id.

         We note this because, although the sheriff necessarily has the authority to deduct costs
incurred for damage to jail property from the commissary account of a prisoner found to be liable
for the damage as a means of maintaining order and discipline, the Commission’s rules have
expressly provided for the procedures by which a sheriff may create that disciplinary rule and how
that rule must operate. Thus, we conclude that a sheriff must first have a Commission-approved
written plan that provides for this method of discipline before utilizing it.
Mr. Terry Julian - Page 5                     (GA-0329)




                                       SUMMARY

                        A sheriffhas the authority to deduct costs incurred for damage
               to jail property from the commissary account of a prisoner that is
               found liable for the damage in an institutional due process hearing.
               However, the sheriff must first comply with the Texas Commission
               on Jail Standard’s rules on disciplinary proceedings before taking
               such action.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Daniel C. Bradford
Assistant Attorney General, Opinion Committee